Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-20 are presented for examination.

Claim Objections
3.         The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 6-20. Application has two claim 6’s thus instead of having total number of 21 claims it only shows 20 claims. Claims second claim 6 need to be renumbered as 7 which in turn would result in renumbering claims 7-20 to be renumbered as 8-21.
4.        Claim 7 objected to as being in improper form because claim 7 depends on multiple claim 6. Since current application has two claim 6 it is unclear the dependency of claim 7.

Claim Rejections - 35 USC § 112
5.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.        Claim 7 recites the limitation “the first infrared energy emitter and the second infrared energy emitter “in line 2.  There is insufficient antecedent basis for this limitation in the claim.

7.        The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.        Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim limitation has multiple claim 6 and it is unclear to which claim 7 depends onto (i.e. first claim 6 or second claim 6).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103

9.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.        Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naruse (PG Pub NO 2018/0335633) in view of Okada et al (PG Pub NO 2009/0201225).

As in claim 1, Naruse discloses a head up display arrangement for a motor vehicle having a human driver (Fig 1 and Par 0023-0024), comprising:
a picture generation unit configured to produce a light field (Fig 1, 3-4 item 19 and Par 0026) discloses picture generation unit used to generate an image;
 a light-reflective mirror configured to reflect the light field such that the light field is visible to the driver as a virtual image, the mirror being transmissive of infrared energy; 
an infrared energy emitter configured to emit infrared energy such that the infrared energy passes through the mirror a first time, and such that the infrared energy is reflected off of a face of the driver; (Fig 1, 3, 4 item 29 and Par 0027, 0044 line 8-10) discloses an infrared emitter emitting infrared energy/light that passes through the mirror (21) and is reflected off of the driver in order to determine viewing direction of the driver
and an infrared camera configured to detect the reflected infrared energy (Fig 1, 6-7 and Par 0005-0008,0023-0024) discloses infrared camera (5) detecting the reflected infrared energy after reflected of the user/driver for second time. 
but Naruse fails to disclose reflected infrared energy passes through the mirror a second time. However Okada et al (Fig 7 and Par 0058) discloses image sensor (i.e. infrared camera) disposed behind the mirror wherein reflected infrared energy/light passing through the mirror in an optical path toward image sensing device. Therefore it would have been obvious to an ordinary skilled person in the art at the time of the filing to modify Naruse device having infrared light source disposed behind transmissive mirror that allows said IR energy/light to passes through transmissive mirror with the teaching of Okada et al having similar head up display arrangement wherein IR image sensor/camera disposed behind transmissive mirror and allow reflected IR light off of driver transmitted through mirror along the optical path of display light in order to improve sensing of the user viewing direction and position of displayed image by having both picture generation unit and driver tracking sensor (i.e. viewing direction sensor) in same location having same optical path as well as lower coast and save space within 

As in claim 2, Naruse in view of Okada et al discloses the head up display arrangement of claim 1 wherein the light field is reflected from the mirror and the reflected infrared energy approaches the mirror along a same optical path. (Fig 2, 4) discloses light field (7) and infrared energy (29) reflected of mirror (23) along a same optical path.

As in claim 3, Naruse in view of Okada et al discloses the head up display arrangement of claim 1 where the high reflective mirror is coated to reflect visible light and be transmissive to IR illumination. (Fig 3-4 and Par 0026) 

As in claim 4, Naruse in view of Okada et al discloses the head up display arrangement of claim 1 further comprising a reflector configured to: reflect the light field after the light field is reflected by the high reflective mirror; and reflect the infrared energy after the infrared energy passes through the high reflective mirror the first time and before the infrared energy is reflected by the driver's face. (Fig 2, 4) discloses the use of reflector to reflect the light field and infrared energy; wherein infrared energy/light is used to detect viewing direction of the user/driver (see Par 0027, 0044 line 8-10). Therefore it would have been obvious to an ordinary skill person in the art to have said light be reflected one direction at a time to reduce image interference.

As in claim 5, Naruse in view of Okada et al discloses the head up display arrangement of claim 3 wherein the reflector is configured to again reflect the infrared energy after the infrared energy is reflected by the driver's face and before the reflected infrared energy passes through the mirror the second time. Okada et al (Fig 7) discloses reflector (124) is configured to reflect reflected infrared light/energy after reflected by the driver's face and before the reflected infrared energy passes through the mirror (122).

As in claim 6, Naruse in view of Okada et al discloses the head up display arrangement of claim 4 further comprising: an actuator (25) coupled to the reflector (23) and configured to adjust an orientation of the reflector (Fig 3-4 item 25 and Par 0026 line 9-10); and an electronic processor (31) coupled to the actuator (25) and to the infrared camera(5), wherein the electronic processor is configured to control the actuator to adjust the orientation of the reflector dependent upon signals the electronic processor receives from the infrared camera. (Fig 5-7 and Par 0038-0040) discloses the electronic processor is configured to control the actuator to adjust the orientation of the reflector dependent upon signals the electronic processor receives from the infrared camera.

As in claim 6, Naruse in view of Okada et al discloses the head up display arrangement of claim 1 wherein the infrared energy emitter (27) comprises a first infrared energy emitter, the head up display (3) arrangement further comprising a second infrared energy emitter configured to emit infrared energy such that the infrared energy passes through the mirror, and such that the infrared energy is reflected off of a face of the driver. (Fig 1, 3-4) discloses an infrared energy emitter configured to emit infrared energy (29) such that the infrared energy passes through the mirror (21), and such that the infrared energy (29) is reflected off of the driver (13). But fails to disclose the use of second infrared energy emitter. However, it would have been obvious to an ordinary skill person in the art at the time of the filing to have multiple infrared energy emitter to yield same predictable result (i.e. detect viewing direction of the driver). Furthermore it would be duplication of part to yield same predictable outcome.

As in claim 7, Naruse in view of Okada et al discloses the head up display arrangement of claim 6 wherein the first infrared energy emitter and the second infrared energy emitter are disposed on opposite sides of the infrared camera. (Fig 3-4) discloses the use of infrared energy emitter used to detect viewing direction of the driver. Thus having multiple infrared energy emitter disposed in a particular configuration within said HUD in order to detect viewing direction of the driver would have been obvious design choice.

As in claim 8, Naruse discloses a head up display method for a motor vehicle having a driver (Fig 1 and Par 0023-0024), said method comprising: 
producing a light field; (Fig 3 item 19 and Par 0026) discloses display light producing unit
using a light-reflective mirror to reflect the light field such that the light field is visible to the driver as a virtual image, the mirror being transmissive of infrared energy; (Fig 3-4 item 21 and Par 0026) discloses light-reflective mirror to reflect the viewable light to the driver and is transmissive of infrared light. 
emitting infrared energy through the mirror such that the infrared energy passes through the mirror a first time, and such that the infrared energy is reflected off of a face of the driver; (Fig 1, 3, 4 item 29 and Par 0027, 0044 line 8-10) discloses an infrared emitter emitting infrared energy/light that passes through the mirror (21) and is reflected off of the driver in order to determine viewing direction of the driver.
and detecting the reflected infrared energy after the reflected infrared energy (Fig 1, 6-7 and Par 0005-0008, 0023-0024) discloses detecting the reflected infrared energy after reflected of the user/driver for second time using infrared camera 5. 
but Naruse fails to disclose reflected infrared energy passes through the mirror a second time. However Okada et al (Fig 7 and Par 0058) discloses image sensor (i.e. infrared camera) disposed behind the mirror wherein reflected infrared energy/light passing through the mirror in an optical path toward image sensing device. Therefore it would have been obvious to an ordinary skilled person in the art at the time of the filing to modify Naruse device having infrared light source disposed behind transmissive mirror that allows said IR energy/light to passes through transmissive mirror with the teaching of Okada et al having similar head up display arrangement wherein IR image sensor/camera disposed behind transmissive mirror and allow reflected IR light off of driver transmitted through mirror along the optical path of display light in order to improve sensing of the user viewing direction and position of displayed image by having both picture 

As in claim 9, Naruse in view of Okada et al discloses the method of claim 8 wherein the light field is reflected from the mirror along a same optical path as the reflected infrared energy approaches the mirror. (Fig 2, 4) discloses light field (7) and infrared energy (29) reflected of mirror (23) along a same optical path.

As in claim 10, Naruse in view of Okada et al discloses the method of claim 8 further comprising using a reflector to: reflect the light field after the light field is reflected by the mirror; and reflect the infrared energy after the infrared energy passes through the mirror the first time and before the infrared energy is reflected by the driver's face. (Fig 2, 4) discloses the use of reflector to reflect the light field and infrared energy; wherein infrared energy/light is used to detect viewing direction of the user/driver (see Par 0027, 0044 line 8-10). Therefore it would have been obvious to an ordinary skill person in the art to have said light be reflected one direction at a time to reduce image interference.

As in claim 11, Naruse in view of Okada et al discloses the method of claim 10 further comprising using the reflector (23) to again reflect the infrared energy (29) after the infrared energy is reflected by the driver's face and before the reflected infrared energy passes through the mirror the second time. (Fig 2, 4) discloses the use of reflector to 

As in claim 12, Naruse in view of Okada et al discloses the method of claim 11 further comprising: coupling an actuator (25) to the reflector (23); coupling an electronic processor to the actuator and to the infrared camera (Fig 5); and using the electronic processor to control the actuator to adjust an orientation of the reflector dependent upon signals the electronic processor receives from the infrared camera. (Fig 5-7 and Par 0038-0040) discloses the electronic processor is configured to control the actuator to adjust the orientation of the reflector dependent upon signals the electronic processor receives from the infrared camera.

As in claim 13, Naruse in view of Okada et al discloses the method of claim 8 wherein the infrared energy (29) is emitted from a first location, the method further comprising emitting infrared energy from a second location through the mirror such that the infrared energy passes through the mirror a first time, and such that the infrared energy is reflected off of a face of the driver. (Fig 1, 3-4) discloses emitting infrared energy at a given location through the mirror (21) such that the infrared energy (29) passes through the mirror (23) a first time, and such that the infrared energy is reflected off of the driver (13).

As in claim 14, Naruse in view of Okada et al discloses the method of claim 13 wherein the reflected infrared energy is detected at a third location between the first location and the second location. (Fig 1)

As in claim 15, Naruse discloses a head up display arrangement for a motor vehicle having a human driver (Fig 1 and Par0023-0024), comprising: 
a picture generation unit configured to produce a light field; (Fig 3 item 19 and Par 0026) discloses display light producing unit
a light-reflective mirror configured to provide a first reflection of the light field, the mirror being transmissive of infrared energy; (Fig 3-4 item 21 and Par 0026) discloses light-reflective mirror to reflect the viewable light to the driver and is transmissive of infrared light.
two infrared energy emitters configured to emit infrared energy through the mirror; (Fig 1, 3-5 and Par 0027) discloses an infrared light emitter (27) configured to emit infrared energy through the mirror (21)
a reflector configured to provide a first reflection of the infrared energy such that the infrared energy is reflected off of a face of the driver, the reflector being configured to provide a second reflection of the light field such that the light field is visible to the driver as a virtual image; 
and an infrared camera configured to detect the second reflection of the infrared energy (Fig 1, 6-7 and Par 0005-0008,0023-0024) discloses infrared camera (5) detecting the reflected infrared energy after reflected of the user/driver for second time. 
but Naruse fails to disclose a second reflection of the infrared energy is provided by the reflector and an infrared camera detecting reflected infrared energy after the second reflection of the infrared energy passes through the mirror. However Okada et al (Fig 7 and Par 0058) discloses image sensor (i.e. infrared camera) disposed behind the mirror wherein reflected infrared energy/light passing through the mirror in an optical path toward image sensing device. Thus by modifying Naruse device with Okada in order to have said sensor next to IR emitter, second reflected IR light would have optical path that would be reflected by reflector second time. Therefore it would have been obvious to an ordinary skilled person in the art at the time of the filing to modify Naruse device having infrared light source disposed behind transmissive mirror that allows said IR energy/light to passes through transmissive mirror with the teaching of Okada et al having similar head up display arrangement wherein IR image sensor/camera disposed behind transmissive mirror and allow reflected IR light off of driver transmitted through mirror along the optical path of display light in order to improve sensing of the user viewing direction and position of displayed image by having both picture generation unit and driver tracking sensor (i.e. viewing direction sensor) in same location having same optical path as well as lower 

As in claim 16, Naruse in view of Okada et al discloses the head up display arrangement of claim 15 wherein the infrared camera is disposed between the two infrared energy emitters. (Fig 1) discloses infrared camera used to detect viewing direction of a driver based on reflected IR light off of the driver. But fails to disclose said camera disposed near plurality of infrared energy emitters.

As in claim 17, Naruse in view of Okada et al discloses the head up display arrangement of claim 15 wherein the light field (19/7) is reflected from the mirror (23) along an optical path (7), and the second reflection of the infrared energy (27/29) approaches the mirror (23) along the optical path (29). (Fig 1, 3-4) discloses light field and infrared energy reflected from mirror (23) along the same optical path.

As in claim 18, Naruse in view of Okada et al discloses the head up display arrangement of claim 15 wherein the second reflection of the infrared energy is provided by the reflector after the infrared energy is reflected by the driver's face and before the second reflection of the infrared energy passes through the mirror. Okada et al (Fig 7) discloses reflector (124) is configured to reflect reflected infrared light/energy after reflected by the driver's face and before the reflected infrared energy passes through the mirror (122).

As in claim 19, Naruse in view of Okada et al discloses the head up display arrangement of claim 15 further comprising: an actuator (25) coupled to the reflector (23) and configured to adjust an orientation of the reflector (Fig 3-4 item 25 and Par 0026 line 9-10); and an electronic processor (31) coupled to the actuator (25) and to the infrared camera (5), wherein the electronic processor is configured to control the actuator to adjust the orientation of the reflector dependent upon signals the electronic processor receives from the infrared camera. (Fig 5-7 and Par 0038-0040) discloses the electronic processor is configured to control the actuator to adjust the orientation of the reflector dependent upon signals the electronic processor receives from the infrared camera.

As in claim 20, Naruse in view of Okada et al discloses the head up display arrangement of claim 15 wherein the reflector comprises a parabolic reflector or an aspheric reflector. (Par 0025) discloses curved reflector in order to reflect light to a desired location. Therefore having said reflector comprises a parabolic reflector or an aspheric reflector would be an obvious design choice to yield same predictable result.

Conclusion
12.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okada et al (2009/0153962); Sasaki et al (20100164702); Kim et al (2017/0038583).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.